Citation Nr: 0633509	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-34 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted an increased rating for PTSD, 
and assigned a 50 percent disability rating, effective August 
2002.  


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for an assignment of a disability 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in January 2003.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  A subsequent notice letter was mailed in March 2006.

Additionally, even though the veteran was not provided with 
notice of an effective date for the increased rating for the 
PTSD claim, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), any error in this regard is harmless, as the 
outcome of the case is not affected.  Since the claim for an 
increased rating is denied, as discussed below, the effective 
date matter is not for consideration.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in February 2003 and January 2005.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim.

II.  Increased rating

Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2006).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

Analysis

The veteran in essence asserts that his symptoms have 
increased in severity.  Thus, an increased rating is 
warranted.  The objective evidence of record, however, does 
not support his claim.  The veteran's clinical findings do 
not show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The veteran does not 
have suicidal ideation, impaired impulse control, spatial 
disorientation, or neglect in his personal appearance.  He is 
also able to establish and maintain effective relationships.  
Thus, the criteria for an increased rating have not been met.  

VA treatment records dated from 2002 to 2006 consistently 
reported that the veteran was oriented times three and that 
although his mood was depressed or dysthymic, his memory and 
judgment were intact, affect was appropriate, thoughts were 
logical and coherent and revealed no evidence of thought 
disorder, and concentration was good.  The veteran had no 
auditory/visual hallucinations and no suicidal or homicidal 
ideation.  Additionally, although his GAF score was 40 in 
2002, records from 2004 to 2006 consistently reported a GAF 
of 50.  

The veteran was afforded a VA examination in February 2003.  
At that time, the veteran was receiving outpatient treatment 
to manage his symptoms.  He reportedly struggled with 
persistent, moderate to severe symptoms of PTSD, although the 
severity of his symptoms had faded since 1970 with 
medication.  At that time, the veteran complained of having 
nightmares once or twice a week; marked psychological and 
physiologic reactivity, including panic attacks; avoidance of 
anything that reminded him of combat; marked diminished 
interest in things that formally interested him; detachment 
from others; marked irritability; startle response; and 
insomnia.  The veteran stated that he and his wife were 
committed to their relationship, but she had threatened 
divorce because of his explosive irritability.  His children 
had just started to trust him and not fear his irritability.  
The veteran stated that he contemplated suicide in 1992.  He 
had been able to work since separation from the military, 
however, his PTSD symptoms had adversely affected his work 
and those close to him, especially his family.   

Despite the veteran's subjective complaints, the objective 
evaluation failed to show increased symptoms so as to warrant 
the assignment of a higher rating.  On mental status 
examination, the veteran was pleasant and deferential, 
although slightly disheveled.  His affect was tearful and 
anxious when his recounted his military history, but his 
speech, thought content, and overall psychomotor activity 
were normal.  His thought processes showed tangentiality and 
circumstantiality.  He did not have loosening of 
associations, flight of ideas, suicidal or homicidal 
ideation, or auditory or visual hallucinations or delusions, 
however.  Eye contact, interaction and behavior were normal.  
The examination report reflects that the veteran was able to 
maintain minimal personal hygiene.  He was oriented to 
person, place and time and did not have memory loss or 
obsessive rituals.  Panic attacks were experienced only 
within the context of PTSD.  The veteran was diagnosed as 
having chronic and severe PTSD and moderate major depressive 
disorder and was assigned a GAF score of 45 to 50.

In January 2005, the veteran underwent another VA 
examination.  Medical records were reviewed.  At that time, 
the veteran stated that he had improved through the years.  
He stated that he still had nightmares and flashbacks, but 
with medication they were less severe.  His wife and children 
were no longer afraid of him and he was under better control.  
The veteran stated that he was working in production control 
for civil service and had been there since 1969.  He stated 
that he did not have a good relationship with his supervisor, 
but he was okay with his coworkers.  

Mental status examination showed an improved disability 
picture.  The veteran was oriented to time, place, and person 
and was clean and appropriately dressed.  His behavior, 
affect, and thought content were appropriate.  Mood was 
mildly depressed and tears came easily when he spoke of his 
family, though his depression did not affect his ability to 
function.  Communication and speech were normal and coherent 
and was not circumstantial or pressured.  His answers were 
logical and relevant and he had no history of panic attacks, 
delusions, or hallucinations.  Thought processes were 
organized and goal directed and there was no loosening of 
associations, flight of ideas, or blocking.  Judgment was 
good, abstract thinking was intact, and memory was normal.  
There was no suicidal or homicidal ideation.  The veteran was 
diagnosed as having chronic and severe PTSD and was assigned 
a GAF score of 65.

Moreover, the most current medical records from 2006 show 
that the veteran had a good relationship with his family, 
that he attended some social functions and was involved with 
his church.  The veteran also stated that work was going 
really well as he had a new supervisor who treated him well.  
The veteran did report having recurrent flashbacks and 
nightmares about his experiences in Vietnam, but his GAF 
score was 50 in January 2006.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for PTSD.  As noted, the 
January 2005 VA examination stated that the veteran was doing 
well at work and he had a good relationship with his wife and 
family.  His speech and thought processes were normal and he 
denied any suicidal ideation.  Additionally, his GAF score 
was 65, which depicts only mild symptoms.  Although treatment 
records from 2006 show that the veteran was assigned a GAF 
score of 50 for his PTSD, his problems were primarily only 
recurrent flashbacks and nightmares, and again, the veteran 
reported feeling better and that his relationship with his 
family and work were going well.  

The veteran's current symptoms do not more nearly approximate 
the criteria for a 70 percent rating.  The treatment records 
do not show that the veteran suffers from occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals; illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  

In this case, the veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  
Accordingly, the preponderance of the evidence is against a 
rating higher than 50 percent for the veteran's PTSD.  
38 C.F.R. § 4.7, 4.130, Diagnostic Codes 9411, 9440.


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for PTSD is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


